Citation Nr: 0209444	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  97-30 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound to the right 
shoulder, to include acromioclavicular traumatic arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from November 
1964 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By way of the referenced 
decision, the RO denied the veteran's claim seeking 
entitlement to an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound to the right 
shoulder, to include acromioclavicular traumatic arthritis.  
The veteran has perfected a timely appeal with respect to 
this issue.

Within his February 1998 Notice of Disagreement, the veteran 
requested a personal hearing, however, this request was later 
withdrawn by the veteran's authorized representative in 
correspondence dated in June 1998. 

Finally, this case was previously before the Board in January 
2000, at which time it was remanded for further development.  
Such development having been completed, the case is again 
before the Board for appellate review.


FINDING OF FACT

The veteran's residuals of a shell fragment wound to the 
right shoulder, to include acromioclavicular traumatic 
arthritis, manifest no more than moderately severe injury to 
Muscle Group III.




CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound to the right 
shoulder, to include acromioclavicular traumatic arthritis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.56, 
4.73, Diagnostic Code 5303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

In this case, the record reflects that the veteran has 
received the degree of notice which is contemplated by law 
with particular reference to his claim seeking entitlement to 
an increased evaluation in excess of 30 percent for residuals 
of a shell fragment wound to the right shoulder, to include 
acromioclavicular traumatic arthritis.  The RO has 
specifically provided the veteran and his authorized 
representative with a copy of a rating action dated in 
January 1998, copies of statements of the case dated in 
September 1998 and March 1999, and a supplemental statement 
of the case dated in October 2001.  The veteran and his 
representative were also provided with a copy of the Board's 
January 2000 remand.  By way of all of the referenced 
documents, the veteran has been informed of the cumulative 
evidence previously provided to VA, and he has been notified 
of the laws and regulations governing his claim, including 
the reasons for the determinations made regarding his claim.  
(The Board observes that the veteran's copy of the RO's March 
1999 statement of the case (SOC) appears to have been sent to 
the veteran's former residence, as he subsequently changed 
his address prior to the delivery of the SOC.  Nevertheless, 
the veteran's copy was never returned by the United States 
Postal Service as undeliverable, nor has the veteran or his 
authorized representative alleged that a copy of the March 
1999 SOC was never received by either individual.  As such, 
both the veteran and his representative are presumed to have 
received such copy.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994 (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his increased rating claim.  Most notably, the 
RO has made reasonable efforts to develop the record in that 
the veteran's service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  Copies of the veteran's relevant VA treatment 
records have likewise been associated with the veteran's 
claims folder.  In April 2000 the veteran was provided with a 
more recent relevant VA examination, and a copy of the 
examination report is also of record.  

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's claim 
seeking an increased rating for residuals of a shell fragment 
wound to the right shoulder, to include acromioclavicular 
traumatic arthritis, is ready for appellate review.

II.  Increased Rating Claim.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In the present case, the veteran's residuals of a shell 
fragment wound to the right shoulder, to include 
acromioclavicular traumatic arthritis, have been currently 
rated by the RO in accordance with muscle injuries.  
Specifically, the RO rated the veteran for injuries involving 
Muscle Group III, and he received a 30 percent evaluation.  

The Board notes that during the pendency of the veteran's 
current appeal, the rating schedule criteria for determining 
the disability evaluations to be assigned for muscle injuries 
was changed effective July 3, 1997. Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.54 (prior to July 3, 1997), § 4.56(c) (on and 
after July 3, 1997).  

The Schedule of Ratings characterizes injuries to Muscle 
Group III (Function: elevation and abduction of arm to level 
of shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm.) Intrinsic muscles of shoulder girdle: 
(1) Pectoralis major I (clavicular); (2) deltoid.  Under 
Diagnostic Code 5303, slight, moderate, moderately severe, 
and severe injury warrant evaluations of zero percent, 10 
percent, 30 percent, and 40 percent.  See 38 C.F.R. § 4.72, 
Diagnostic Code 5303 (effective prior to July 3, 1997), 
§ 4.73, Diagnostic Code 5303 (effective on and after July 3, 
1997).

In conjunction with the diagnostic codes in the Schedule of 
Ratings, the regulations set forth criteria for defining 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other muscle trauma.  See 
38 C.F.R. § 4.56 (effective prior to and on and after July 3, 
1997).

A through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2001).  This same 
provision may also be found in the regulations in effect 
prior to July 3, 1997, at 38 C.F.R. § 4.72.

Presently, the old and new rating schedule criteria for 
determining the disability evaluations to be assigned for 
muscle injuries have been considered by the Board.  As shown 
above, the regulatory changes pertinent to the veteran's 
increased rating claims are not so significant that they have 
an affect on the outcome of his case.  Accordingly, the 
veteran will not be prejudiced by the Board's election in 
this decision to discuss his increased rating claim based on 
the new criteria.  See Karnas, supra; Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

To determine the appropriate level of disability the type of 
injury, history and complaint, and objective findings must be 
considered.  38 U.S.C.A. § 4.56.  As previously noted, a 
through and through muscle injury warrants no less than a 
moderate disability evaluation.  In this instance, the 
veteran's injury to Muscle Group III in the right shoulder is 
considered to be moderately severe, thus warranting a rating 
evaluation of 30 percent.  

The type of muscle injury contemplated for a moderately 
severe disability consists of a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
History and complaint consists of service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c) is required and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings consists of entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side must 
demonstrate positive evidence of impairment.  

The type of muscle injury contemplated for a severe 
disability consists of a through and through or deep 
penetrating wound due to a high-velocity missile or large or 
multiple low velocity missiles, or a through and through or 
deep penetrating wound with shattering bone fracture or a 
through and through or deep penetrating wound with open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  History and complaint consists of service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) is required, worse than those shown for moderately 
severe muscle injuries.  And if present, evidence of 
inability to keep up with work requirements is required.  
Objective findings consist of ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
must swell and harden abnormally in contraction.  Test of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side must indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (1) x-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (2) 
adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle; (3) diminished muscle 
excitability to pulsed electro-diagnostic tests; (4) visible 
or measurable atrophy; (5) adaptive contraction of an 
opposing group of muscles; (6) atrophy of muscle groups not 
in the track of missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (7) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Based on the above rating criteria as applied to the medical 
evidence in this case, the Board determines that the 
residuals of the veteran's gunshot wound to the right 
shoulder, including his arthritis, have been shown to 
manifest no more than moderately severe injury to Muscle 
Group III.  As such, the Board finds that the veteran's 
gunshot wound residuals correctly warrant a 30 percent 
evaluation and no higher under 38 C.F.R. § 4.73, Diagnostic 
Code 5303.  

An evaluation in excess of the veteran's current 30 percent 
rating would be inappropriate in the first instance as the 
veteran is not shown to have the type of injury contemplated 
for a severe muscle disability.  Rather, his injury is more 
consistent with that of a moderately severe injury to Muscle 
Group III.  Specifically, service medical records describe 
the veteran's gunshot wound as a fragmentary wound to the 
right deltoid area, lateral aspect about 1 centimeter in 
diameter.  No bone, arterial, or nerve injury was noted.  The 
service medical records also show the veteran received in-
service treatment for his wound.  Shrapnel was removed, and 
the wound was debrided.  In connection with treatment of his 
gunshot wound, the veteran was hospitalized for little more 
than four days in March 1966.  Absent this particular 
hospitalization, the record is void of any other instances 
wherein the veteran has undergone prolonged hospitalization 
for the treatment of his gunshot wound.  During his April 
2000 examination, the veteran advised that he has never had 
surgery on the right shoulder area other than his in-service 
debridement and shrapnel removal.

VA treatment records dated in the mid-to-late 1990s reflect 
that following his discharge from service, the veteran on 
occasion, presented for treatment with varying complaints of 
right shoulder pain and numbness which he attributed to his 
in-service gunshot wound.  However, there is no indication in 
the evidentiary record that the veteran has ever consistently 
presented for treatment with complaints of cardinal signs and 
symptoms such as loss of right arm muscle power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement so as to rise to the 
level of the type of muscle disability warranting a 40 
percent evaluation under Diagnostic Code 5303.  Rather, as 
recently as his April 2000 VA examination, reported noticing 
only some daily aching about the right shoulder.  He advised 
that it hurt to sleep on the right shoulder.  While the 
veteran did indicate that he believed his right shoulder had 
become weaker, he also indicated that elevating his shoulder 
to a certain level or rotating the shoulder caused only 
"discomfort."  It was noted that the veteran did not 
complain of stiffness, swelling, heat, redness, instability 
or locking, but repeated pain caused pain or aching.  It was 
also noted that the veteran did not experienced dislocation 
or subluxation or any inflammatory type arthritis or 
constitutional type symptoms.  According to the veteran's 
April 2000 VA examiner, the veteran's symptoms were all 
local.  Moreover, the examiner also noted that during the 
course of his examination, the veteran never inferred that 
the residuals of his gunshot wound were the sole factor 
effecting his decision to discontinue working for the Postal 
Service.

Finally, the Board observes that the residuals of the 
veteran's gunshot wound to the right shoulder have not 
demonstrated any of the other numerous objective findings 
warranted for the characterization of his disability as 
severe rather than moderately severe.  In accordance with the 
veteran's April 2000 VA examination, he had essentially 
normal range of motion and rotation in his right shoulder, 
although some pain on movement was noted.  The only muscle 
weakness noted was against resistance of the examiner, and 
this was described as "mild".  The examiner noted that the 
veteran remained well coordinated.  The veteran's only 
obvious visible muscle impairment was some atrophy of the 
right posterior deltoid.  In this regard, the examiner noted 
that the right posterior deltoid was one of the muscles that 
had to do with abduction of the arm to the level of the 
shoulder of Group III.  In his opinion, the muscle was of 
itself not a symptomatic muscle, and the muscle's function 
remained good and strong.  The examiner noted that it could 
not be stated with certainly whether the referenced atrophy 
was from disuse or associated with the veteran's original 
injury.  In regard's to neurological findings, there was no 
neurological deficit associated with the veteran's service-
connected right shoulder disability.  There were no 
functional or cosmetic remaining deficiency of scars.  X-rays 
of the veteran's right shoulder mild revealed degenerative 
changes and some mild deformity of the glenoid.  Otherwise, 
the shoulder views were unremarkable.  Final diagnosis was 
gunshot wound right shoulder with residuals of traumatic 
arthritis, aching pain, and pain on motion.  

Based on the overall absence of the criteria necessary for a 
severe rating of the veteran's Group III muscle injury, the 
Board reiterates that the current rating of 30 percent and no 
higher for a moderately severe disability has been shown to 
be appropriate.  In reaching this conclusion, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in regards to the veteran's present 
increased rating claim as both the lay and medical evidence 
of record has not created a reasonable doubt regarding the 
current level of the veteran's disability.  In a similar 
manner, the Board notes there is additionally a lack of 
evidence regarding an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization so as to 
warrant referral of the case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001); See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for residuals of a shell fragment wound to the right 
shoulder, to include acromioclavicular traumatic arthritis is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

